Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are presented for examination.

Information Disclosure Statement
The IDS filed on 12/24/2019 and 2/24/2020 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressanelli et al (Bressanelli), US 2017/0033911.

As per claim 5, Bressanelli taught the invention including a Robust Header Compression compressor comprising:
A memory configured to store a plurality of contexts and a plurality of codes or program instructions (pp. 0011, 0064, 0069); and
A processor coupled to the memory and configured to execute the codes or the program instructions to perform following steps (pp. 0011, 0064, 0069):
Receiving a feedback with reject option specifying a first context (pp. 0059-0061);
Receiving a header flow (pp. 0053, 0059); and
Compressing the header flow using the second context corresponding to the header flow when the second context exists in the memory and the second context is different from the first context (pp. 0053-0054, 0059-0061: updated context).  

As per claim 6, Bressanelli taught the invention as claimed in claim 5.  Bressanelli further taught to comprise:
When the second context corresponding to the header flow exists in the memory and the second context is identical to the first context, data of the header flow is transmitted using an uncompressed profile (pp. 0053-0054: dynamic context of the same packet does not change).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Lee), US 2011/0158166, in view of Garner, US 5,337,275.

As per claim 1, Lee taught the invention including a Robust Header Compression compressor comprising:
A memory configured to store a plurality of context and a plurality of codes or program instructions (pp. 0011, 0100, 0102); and
A processor coupled to the memory and configured to execute the codes or the program instructions to perform following steps:
Receiving a header flow (pp. 0048, 0067);
Compressing the header flow (pp. 0048, 0067); and
Transmitting the compressed header flow (pp. 0048, 0067).   

Lee did not specifically teach the step of freeing at least one of the contexts when free space of the memory is insufficient.  However, releasing resources to allow further processing is well known and expected in the art.  Garner taught to free up space when memory is insufficient .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressanelli et al (Bressanelli), US 2017/0033911, in view of Garner, US 5,337,275.

As per claim 3, Bressanelli taught the invention including a Robust Header Compression decompressor comprising:
A memory configured to store a plurality of contexts and a plurality of codes or program instructions (pp. 0011, 0064, 0069); and
A processor coupled to the memory and configured to execute the codes or the program instructions to perform the following steps (pp. 0011, 0064, 0069):
Receiving a compressed header flow (pp. 0061);
Transmitting a static negative-acknowledgement for a target context among the contexts (pp. 0060-0062);
Freeing the target context (pp. 0062); and
Decompressing and storing data of the header flow (pp. 0053, 0061).  

Bressanelli did not specifically teach to send NACK when free space of the memory is insufficient.  Garner taught to free up space when memory is insufficient to allow further processing of compression (col.2, lines 61-68, col.3, lines 1-8, 20-42).  It would have been .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Garner as applied to claim 1 above, and further in view of obviousness.

As per claim 2, Lee and Garner taught the invention as claimed in claim 1.  Lee and Garner did not specifically teach wherein the contexts are stored in a linked list, and the step of freeing at least one of the contexts comprises:
Freeing a context corresponding to the first node of the linked list.

However, storing the context in a linked list is a design choice for arranging stored content.  It is obvious to implement the system to store the context in any storing arrangement as desired.  Thus, with such design choice of storing arrangement, the combination of Lee and Garner would render the claim limitation obvious since Garner’s teaching of deleting content to free up memory space removes the content that is no longer needed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee, Garner and further implement the system with design choice to store context in a linked list and delete the context corresponding to the linked list accordingly when needing memory space.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bressanelli and Garner as applied to claim 3 above, and further in view of obviousness.

As per claim 4, Bressanelli and Garner taught the invention as claimed in claim 3.  Bressanelli  and Garner did not specifically teach wherein the contexts are stored in a linked list, and the step of freeing the target context comprises:
Freeing a context corresponding to the first node of the linked list.  

However, storing the context in a linked list is a design choice for arranging stored content.  It is obvious to implement the system to store the context in any storing arrangement as desired.  Thus, with such design choice of storing arrangement, the combination of Bressanelli and Garner would render the claim limitation obvious since Garner’s teaching of deleting content to free up memory space removes the content that is no longer needed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bressanelli, Garner and further implement the system with design choice to store context in a linked list and delete the context corresponding to the linked list accordingly when needing memory space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al, US 2007/0195764
	Pelletier et al, US 2007/0058679
	Pelletier et al, US 2007/0070995
	Johansson et al, US 7,876,695

	Zhao et al, US 2020/0304604
	De Smet et al, US 2015/0063103
	Pelletier, US 2010/0027497

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 19, 2021